             Case 1:20-cv-02427-RA Document 9 Filed 03/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
                                                      :
LIBERTY HIGHRISE PVT. LTD.,                           :    ECF Case
                                                      :
         Plaintiff,                                   :    20-cv-02427-RA
                                                      :
V.                                                    :    MEMORANDUM OF LAW IN SUPPORT
                                                      :    OF MOTION FOR ISSUANCE OF
                                                      :    LETTER ROGATORY REQUESTING
PRAXIS ENERGY AGENTS DMCC and :                            SERVICE OF PROCESS
PRAXIS ENERGY AGENTS PTE LTD. :
                                                      :
         Defendants.                                  :
                                                      :
-------------------------------------------------------X


        This Court has the authority to issue a letter rogatory to a foreign tribunal under 28 U.S.C.

§ 1781, which provides in pertinent part that a letter of request (also known as a letter rogatory)

may be transmitted “directly from a tribunal in the United States to a foreign or international

tribunal.” 28 U.S.C. § 1781(b)(2).

        Letters rogatory “are the means by which a court in one country requests the court of
        another country to assist in the administration of justice...[.]” United States v. Rosen, 240
        F.R.D. 204, 215 (E.D. Va. 2007). “Federal courts have both statutory and inherent
        authority to issue letters rogatory, regardless of whether the case is civil or criminal.” Id.
        (citing 28 U.S.C. § 1781); United States v. Staples, 256 F.2d 290, 292 (9th Cir. 1958),
        United States v. Steele, 685 F.2d 793, 802 (3d Cir. 1982)). A court’s decision to issue
        letters rogatory lies within its sound discretion. Rosen, 240 F.R.D. at 215; see also United
        States v. Mason, 919 F.2d 139 (4th Cir. 1990) (unpublished per curiam decision). Courts
        have required that “some good reason [] be shown by the opposing party for a court to
        deny an application for a letter rogatory.” DBMS Consultants Ltd. v. Computer Assocs.
        Int'l., Inc., 131 F.R.D. 367, 369 (D. Mass. 1990) (citation omitted). On the other hand,
        courts have found that "letters rogatory should be issued only where ‘necessary and
        convenient,’” Rosen, 240 F.R.D. at 215 (citation omitted). Although noting that the letters
        rogatory process is a “complicated, dilatory, and expensive” one, any delays caused by the
        process are “justified if necessary to ensure a fundamentally fair trial...[.]” Id.

Brey Corp. v. LQ Mgmt., L.L.C., Civil Action No. AW-11-cv-00718-AW, 2012 U.S. Dist. LEXIS

104952, at *8-9 (D. Md. July 25, 2012).
           Case 1:20-cv-02427-RA Document 9 Filed 03/24/20 Page 2 of 2



       The Supreme Court of Singapore’s Order 65 requires documents for service of foreign

process to be sent to the Court with a letter of request (letter rogatory) for judicial assistance. The

court will then effect the service requested. Absent the requested Letter Rogatory, Liberty

Highrise Pvt. Ltd. will be unable to effect proper service of the summonses on the defendant,

Praxis Energy Agents Pte Ltd.

       WHEREFORE, for the reasons set forth herein, Liberty Highrise respectfully requests that

the Court issue the attached Letter Rogatory. Plaintiff will then forward the Letter Rogatory, along

with the summonses for service, to the Supreme Court of Singapore.

Dated: New York, New York
       March 24, 2020

                                               Respectfully submitted,


                                               ____________________
                                               Rahul Wanchoo, Esq
                                               Rahul Wanchoo, Esq
                                               Wanchoo Law Offices, LLP
                                               24 Old Chimney Road
                                               Upper Saddle River, NJ 07458
                                               Telephone: (201) 783-8560
                                               Email: rwanchoo@wanchoolaw.com

                                               ATTORNEY FOR PLAINTIFF




                                                   2
